        Case 1:19-cv-00227-DCN Document 28 Filed 03/11/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

  WYLIE G. HUNTER,
                                                 Case No. 1:19-cv-00113-DCN
         Plaintiff,
                                                 MEMORANDUM DECISION AND
         v.                                      ORDER

  STATE OF IDAHO, et al,

         Defendants.



                                  I. INTRODUCTION

       Pending before the Court is Plaintiff Wylie Hunter’s Motion to Amend Complaint.

Dkt. 89. Having reviewed the record and briefs, the Court finds that the facts and legal

arguments are adequately presented. Accordingly, in the interest of avoiding further delay,

and because the Court finds that the decisional process would not be significantly aided by

oral argument, the Court will decide the Motions without oral argument. Dist. Idaho Loc.

Civ. R. 7.1(d)(1)(B). Upon review, and for the reasons set forth below, the Court DENIES

Hunter’s Motion.

                                  II. BACKGROUND

      In its prior Memorandum Decision and Order, the Court reviewed the extensive

background of this case—the underlying state court action, the numerous state Court




MEMORANDUM DECISION AND ORDER - 1
         Case 1:19-cv-00227-DCN Document 28 Filed 03/11/21 Page 2 of 5




appeals, and the lengthy procedural history of these two federal cases 1—and incorporates

that background by reference. See generally Dkt. 84.

       In its prior decision, the Court granted the various Defendants’ Motions to Dismiss

(Dkts. 12, 13, 39, 44, 47, 49, 53) and denied Hunter’s various motions for Fraud on the

Court (Dkts. 4, 41, 51, 68). Id. The Court found that despite his assertions to the contrary,

Hunter was provided a full and fair opportunity to litigate his grievances in Idaho state

court (which he did), that there was no underlying fraud the Court needed to address, and

that numerous legal barriers—including res judicata, the Rooker-Feldman doctrine, and

the Heck v. Humphrey doctrine (among others)—warranted dismissal of his causes of

action. Id.

       Per its standard policy, however, the Court dismissed Hunter’s claims without

prejudice and with leave to amend. Id. at 21-22. Instead of allowing Hunter an opportunity

to amend outright and then undertaking a second round of motions to dismiss, the Court

required Hunter to file a Motion to Amend. Under this procedure, the Court hoped that

Hunter would also be able to explain in his motion how his amended complaint complied

with the Court’s order and that the Court (and opposing counsel) would be able to readily

see any changes Hunter made. The Court reminded Hunter that, in accordance with District

of Idaho Local Civil Rule 15.1, he would need to attach a redlined copy of his amended

complaint to his motion. Id. at 22, n 15.




1
 The Court consolidated Case No. 1:19-cv-00227-DCN with this lead case (Case No. 1:19-cv-00113) on
August 28, 2019. Dkt. 38


MEMORANDUM DECISION AND ORDER - 2
         Case 1:19-cv-00227-DCN Document 28 Filed 03/11/21 Page 3 of 5




       On September 25, 2020, Hunter dutifully filed a Motion to Amend Complaint. Dkt.

89. Defendants responded (Dkts. 91–95), and Hunter replied (Dkt. 96).

                                     III. DISCUSSION

       As a threshold matter, the Court notes that Hunter did not file a redlined copy of his

amended complaint as required by Local Rule 15.1 and as specifically ordered by the

Court. In fact, Hunter did not file an amended complaint at all. This alone warrants

dismissal. Under Federal Rule of Civil Procedure 41—and the Court’s inherent authority—

it may dismiss a case for a party’s failure to comply with the Federal Rules or a prior Court

order. Hells Canyon Pres. Council v. United States Forest Serv., 403 F.3d 683, 689 (9th

Cir. 2005) (Rule 41 “has long been interpreted to permit courts to dismiss actions sua

sponte for a plaintiff’s failure to prosecute or comply with the rules of civil procedure or

court’s orders”) (cleaned up). Hunter’s blatant violation of the Court’s prior order aside,

his Motion is, in itself, deficient because he fails to remedy the Court’s prior concerns or

present any evidence to justify the Court’s continued jurisdiction over his claims.

       In his Motion to Amend, Hunter does not identify how his amended complaint

would overcome any of the serious jurisdictional barriers identified by the Court in its prior

decision. Instead, Hunter repeats the same arguments he has perpetuated throughout the

pendency of this case and alleges that the Court (and opposing counsel) are essentially

colluding against him. The basis for this serious accusation is simply that the Court ruled

in Defendants’ favor. Hunter believes that the Court purposely failed to address the

underlying merits of his case so that it could grant Defendants’ Motions and curb his efforts

to hold these various agencies and individuals accountable. This accusation is simply

MEMORANDUM DECISION AND ORDER - 3
          Case 1:19-cv-00227-DCN Document 28 Filed 03/11/21 Page 4 of 5




absurd. The Court’s prior decision did not reach the merits of each of Hunter’s claims

because jurisdiction is a threshold inquiry for any Court. The Court determined that it did

not have jurisdiction over Hunter’s claims for numerous reasons. As a result, it could not

address the substance of the claims itself. 2

        Hunter confusingly appears to argue in his current Motion to Amend that the Court

does not have jurisdiction over his claims and that these proceedings are, in fact, void. Dkt.

89, at 1. Hunter also implicates “Defendants, their counsel of record, and Judge Nye” as

conspirators and/or quasi-defendants in the ongoing saga which Hunter has dubbed “fraud

on the Court.” As the Court previously outlined, however: Hunter has had his day in Court.

The state court has dealt with these issues ad nauseum—in original proceedings, various

motions to reconsider, and in not one, but two appeals to the Idaho Supreme Court. For the

reasons previously explained, this Court lacks jurisdiction to reconsider (or consider anew)

those same allegations—as well as any attending or ancillary matters Hunter may allege

which were not specifically addressed in state court.

        In sum, the Court must denies Hunter’s Motion to Amend. Hunter did not submit

an amended complaint, let alone a redlined version, as required by local rule and the

Court’s prior order. Furthermore, Hunter has not presented any evidence, explanation, or

argument to combat the numerous legal insufficiencies in his initial Complaint that have


2
  To be sure, the Court had to take up—at least to a small degree—Hunter’s numerous motions for fraud on
the Court. These motions contain the same general allegations as Hunter’s Complaint itself. However, the
Court did this, again, in the context of determining whether it had jurisdiction over the case. It did not reach
the merits of Hunter’s allegations because it could not absent jurisdiction. The Court’s determination that
it could not consider the merits of Hunter’s claims was not an affront to Hunter, or a favor to Defendants,
but was part and parcel of its decision that it lacked jurisdiction to hear Hunter’s claims in the first place.


MEMORANDUM DECISION AND ORDER - 4
            Case 1:19-cv-00227-DCN Document 28 Filed 03/11/21 Page 5 of 5




already been identified by the Court. The Court has reviewed Hunter’s Motion, his

supplements, and all other available information and cannot find any reason to retain

jurisdiction over this case. There is simply nothing for the Court to review. Accordingly,

Hunter’s Motion to Amend must be denied and his claims dismissed.

                                              IV. ORDER

          IT IS ORDERED:

          1.      Hunter’s Motion to Amend (Dkt. 89) is DENIED.

          2.      Hunter’s Complaint is DISMISSED WITH PREJUDICE and this Case is

                  CLOSED. Case No. 1:19-cv-00227-DCN is likewise DISMISSED WITH

                  PREJUDICE and CLOSED. 3

          3.      The Court will enter a separate judgement in accordance with Federal Rule

                  of Civil Procedure 58.

                                                         DATED: March 11, 2021


                                                         _________________________
                                                         David C. Nye
                                                         Chief U.S. District Court Judge




3
    A copy of this order shall be entered in Case No. 1:19-cv-00227-DCN.



MEMORANDUM DECISION AND ORDER - 5
